Defendant produced in evidence two deeds. The third course of the latter deed called for 42 poles to a corner standing on the other tract. Forty-two poles were completed before arriving at the first tract. If the last line of the second tract should be drawn from the point where the 42 poles were completed, the land which plaintiff had obtained a grant for was not within any of defendant's deeds; but if the line be extended beyond the 42 poles to an intersection with the lines of the other tract, then the land claimed by plaintiff was covered by defendant's second deed.
Where a course and distance is called for, and also a line of another tract, the distance is to be disregarded if the line called for can be found; if it cannot, you must stop at the end of the distance.
Verdict for defendant.
NOTE. — See the note to Bradford v. Hill, 2 N.C. 22, and, in addition to the cases there referred to, see Sasser v. Herring, 14 N.C. 340;Carson v. Burnett, 18 N.C. 546; Flannigan v. Lee, 19 N.C. 427;Hough v. Dumas, 20 N.C. 328.
Cited: Cherry v. Slade, 7 N.C. 90. *Page 195